Citation Nr: 1001829	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-38 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
VA RO in Waco, Texas.  

In October 2009, the Veteran testified at the RO before the 
undersigned Acting Veterans Law Judge (VLJ).   A copy of the 
transcript of that hearing is of record.  

As the Board will discuss in further detail in the following 
decision, new and material evidence sufficient to reopen the 
previously denied claim for service connection for a 
psychiatric disorder has in fact been received.  Thus, the 
Board grants this portion of the Veteran's appeal.  However, 
for the reasons set forth below, the de novo claim for 
service connection for a psychiatric disorder is addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed August 2003 rating action, the RO in 
Washington, D.C. denied service connection for a psychiatric 
disorder.  

2.  The evidence received since this rating action raises a 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The August 2003 denial of service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the August 2003 determination 
is new and material, and the claim for service connection for 
a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a psychiatric disorder, no further discussion 
of the VCAA is required with respect to this issue.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

At the time of the August 2003 rating action, the claims 
folder contained service treatment records reflecting 
treatment for attention-deficit hyperactivity disorder (ADHD) 
(existing prior to service), a bipolar disorder, a major 
depressive disorder, and a delusional disorder (paranoid 
type).  A Medical Evaluation Board concluded that the Veteran 
had a delusional disorder (persecutory type) that existed 
prior to the Veteran's active duty.  Importantly, however, 
the claims file contained no post-service medical records 
demonstrating the presence of a current chronic psychiatric 
disorder.  Based on this evidentiary posture, the RO in 
Washington, D.C. concluded that the Veteran's pre-existing 
psychiatric disorder was not aggravated beyond its natural 
progression during his active duty-as was evidenced by the 
lack of post-service treatment for a chronic psychiatric 
disability.  As such, the RO denied the Veteran's claim for 
service connection for a psychiatric disorder.  

Following receipt of notification of that decision, the 
Veteran failed to initiate a timely appeal of the denial of 
his claim.  As such, the August 2003 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the last prior final decision in August 2003, 
the RO in Washington, D.C. had concluded that the Veteran had 
a pre-existing psychiatric disorder that was not aggravated 
beyond its natural progression during his active duty.  The 
basis of the RO's determination was, at least in part, the 
absence of any post-service treatment for a chronic 
psychiatric disability.  Based on this evidentiary posture, 
service connection for a psychiatric disability could not be 
awarded.  

Importantly, additional evidence received since the prior 
final August 2003 decision includes medical records 
reflecting treatment since October 2003 for a psychiatric 
disability variously characterized as: an obsessive 
compulsive disorder; a recurrent major depressive disorder; a 
schizoaffective disorder (provisional); generalized social 
phobia; a delusional disorder (paranoid type); attention-
deficit hyperactivity disorder (ADHD), combined type; a 
psychosis not otherwise specified (NOS); paranoid 
schizophrenia; a delusional disorder; and, an 
attention-deficit disorder (ADD).  These additional records 
are clearly probative because they provide, for the first 
time, evidence of a current chronic psychiatric disability.  
Thus, the Board finds that the additional evidence received 
since the prior final denial of service connection for a 
psychiatric disability in August 2003 raises a reasonable 
possibility of substantiating this issue.  See 38 C.F.R. 
§ 3.156(a) (2009).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim for service connection for a psychiatric disorder.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder having been 
received, the appeal is granted to this extent.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, the Board must now consider de novo 
the issue of entitlement to service connection for this 
disability.  In this regard, the Board notes that, at the 
personal hearing recently conducted before the undersigned 
Acting VLJ in October 2009, the Veteran submitted copies of 
medical records reflecting pre-service treatment for ADD in 
November 1989.  

Further, service treatment records reflect medical care for 
ADHD, a bipolar disorder, a major depressive disorder, and a 
delusional disorder (paranoid type).  Medical professionals 
who treated the Veteran during his active duty concluded that 
his ADHD as well as his delusional disorder existed prior to 
service.  

In addition, post-service medical records indicate treatment 
since October 2003 for a psychiatric disability variously 
characterized as an obsessive-compulsive disorder (OCD), a 
recurrent major depressive disorder, a schizoaffective 
disorder (provisional), generalized social phobia, a 
delusional disorder (paranoid type), ADHD (combined type), a 
psychosis not otherwise specified, paranoid schizophrenia, a 
delusional disorder, and ADD.  

A complete and thorough review of the claims folder indicates 
the Veteran has not been accorded a VA examination pertinent 
to his claim.  Based on the evidence of record-and in 
particular the evidence of pre-service, service, and 
post-service psychiatric treatment, the Board concludes that 
a remand of the de novo issue of entitlement to service 
connection for a psychiatric disorder is necessary.  

On remand, the Veteran should be accorded a relevant VA 
examination to determine the nature, extent, and etiology of 
any psychiatric disorder diagnosed on examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

The Board notes that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO should 
accordingly determine whether service connection is warranted 
for any psychiatric disorder diagnosed by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any psychiatric disability that is 
diagnosed on examination, the examiner 
should express an opinion as to whether 
that disorder pre-existed the Veteran's 
active duty.  If so, the examiner 
should express an opinion as to whether 
that pre-existing disorder underwent a 
permanent increase in severity during 
the Veteran's active service, and if 
so, whether the permanent increase in 
severity during service was due to the 
natural progress of the condition.  

For any other psychiatric disability 
diagnosed on examination (i.e., any 
psychiatric disorder that did not pre-
exist service), the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
duty.  Complete rationale should be 
given for all opinions.  

2.  After completing the above, 
adjudicate the claim for service 
connection for a psychiatric disorder.  
If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  Appropriate time should be 
allowed for a response.  

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


